                Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 1 of 12

                                             JUDGE DAVID GUADFRRAM

                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                          EL PASO DIVISION                             j
                                                        §
BRANDON CALLIER,                                        §
                                                        §
                                PIaintift,              §
                  v.                                    §
                                                        §
MCCARTHY LAW, PLC, an Arizona                           §
Professional Limited Liability Company and              §
KEVIN MCCARTHY                                          §
                                Defendants.             §
                                                        §


                                PLAINTIFF'S ORIGINAL COMPLAINT

                                                     PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, resident of the Western District of Texas,

     and was present in Texas for all calls, in this case in El Paso County, Texas.

2. Defendant MCCARTHY LAW, PLC ("McCarthy Law") is a Professional Limited Liability

     Company organized and existing under the laws of Arizona and can be served via registered agent

     Kevin McCarthy, 4250 N Drinkwater Boulevard, Suite 320, Scottsdale, Arizona 85251.

3. Defendant KEVIN MCCARTHY ("McCarthy") is a natural person, resident of Arizona and

     Managing Partner of McCarthy Law, PLC and can be served at 4250 N Drinkwater Boulevard, Suite

     320, Scottsdale, Arizona 85251.

                                        JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs TCPA

     claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal statute. Mims v. Arrow Fin.

     Servs.,   LLC, 565 U.S. 368,   372(2012). This Court has supplemental subject matter jurisdiction over
              Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 2 of 12




     Plaintiffs claim arising under Texas Business and Commerce Code 3 05.053 because that claim

     arises from the same nucleus of operative fact, i.e., Defendants' telemarketing robocalls to Plaintiff;

     adds little complexity to the case; and doesn't seek money damages, so it is unlikely to predominate

     over the TCPA claims.

5. Personal Jurisdiction. This Court has general personal jurisdiction over the defendant because they

     have repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and they

     sell goods and services to Texas residents, including the Plaintiff.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 139 l(b)(l}-(2) because a substantial

     part of the events giving rise to the claimsthe calls and sale of goods and services directed at

     Texas residents, including the Plaintiffoccurred in this District and because the Plaintiff resides in

     this District. Residing in the Western District of Texas when he received a substantial if not every

     single call from the Defendants that are the subject matter of this lawsuit.

7. This Court has venue over the defendants because the calls at issue were sent by or on behalf of the

     above-named defendants to the Plaintiff, a Texas resident.



                          THE TELEPHONE CONSUMER PROTECTION ACT

                                              OF 1991,47 U.S.C. § 227

8.   In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing equipment that

     could target millions of consumers     en masse.   Congress found that these calls were not only a

     nuisance and an invasion of privacy to consumers specifically but were also a threat to interstate

     commerce generally.   See   S.   Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991 U.S.C.C.A.N.

     1968, 1969-71.

9. The TCPA makes it unlawful "to make any          call   (other than a call made for emergency purposes or
            Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 3 of 12




   made with the prior express consent of the called party) using an automatic telephone dialing system

   or an artificial or prerecorded voice ... to any telephone number assigned to a ... cellular telephone

   service." 47 U.S.C. § 227(b)(1)(AXiii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line using an

   artificial or prerecorded voice to deliver a message without the prior express consent of the called

   party, unless the call is initiated for emergency purposes, is made solely pursuant to the collection of

   a debt owed to or guaranteed by the United States or is exempted by rule or order" of the Federal

   Communication Commission ("FCC"). 47 U.S.C. § 227(b)(l)(B).

11. The TCPA provides a private cause   of action to persons who receive calls in violation of § 227(b).

   47 U.S.C. § 227(bX3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available upon

   demand. 47 U.S.C. § 227(c); 47 C.F.R. §   64.1200(d)(1).1


13. The TCPA provides a private cause of action to persons who receive calls in violation of § 227(c) or

   a regulation promulgated thereunder. 47 U.S.C.   §   227(cX5).

14. According to findings of the FCC, the agency vested by Congress with authority to issue regulations

   implementing the TCPA, automated or prerecorded telephone calls are a greater nuisance and

   invasion of privacy than live solicitation calls and can be costly and inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls whether they pay

   in advance or after the minutes are used." In re Rules and Regulations Implementing the Tel.

   Consumer Prot. Act of1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).

16. The FCC requires "prior express written consent" for all autodialed or prerecorded telemarketing




'See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a
June 26, 2003 FCC order).
            Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 4 of 12




   robocalls to wireless numbers and residential lines. In particular:[A] consumer's written consent to

   receive telemarketing robocalls must be signed and be sufficient to show that the consumer: (1)

   received clear and conspicuous disclosure of the consequences ofproviding the requested consent,

   i.e., that the consumer will receive future calls that deliver prerecorded messages by or on behalf of a

   specific seller; and (2) having received this information, agrees unambiguously to receive such calls

   at a telephone number the consumer designates. In addition, the written agreement must be obtained

   without requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

17. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC

   Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC regulations

   "generally establish that the party on whose behalf a solicitation is made bears ultimate

   responsibility for any violations." In the Matter ofRules and Regulations Implementing the Tel.

   Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller ... may be held

   vicariously liable under federal common law principles of agency for violations of either section

   227(b) or section 227(c) that are committed by third-party telemarketers." In the Matter of the Joint

   Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574 ¶ 1 (2013).

19. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F3d 946,951

   52(9th Cir. 2009).

20. A corporate officer involved in the telemarketing at issue may be personally liable under the TCPA.

   E.g., Jackson Five Star Catering, Inc.   v.   Beason, Case No. 10-10010,2013 U.S. Dist. LEXIS

   159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M}any courts have held that corporate actors can be

   individually liable for violating the TCPA where they had direct, personal participation in or
             Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 5 of 12




    personally authorized the conduct found to have violated the statute." (internal quotation marks

    omitted)); Marylandv.    Universal Electiong,   787 F. Supp. 2d 408,415 16 (D. Md. 201 1) ("If an

    individual acting on behalf of a corporation could avoid individual liability, the TCPA would lose

   much of its force.").

                             The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to the TCPA and

   was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or subchapter A

   and seek $500 in statutory damages or $1500 for willful or knowing damages.



                                        FACTUAL ALLEGATIONS

23. Plaintiff has been on the Do-Not-Call Registry since December 2007.

24. On January 19, 2021 at 10:51 AM Plaintiff received a phone call from phone number 954-628-5930,

   a spoofed caller ID. Plaintiff was connected to a telemarketer after a long pause. The call

   disconnected.

25. On January 19,2021 at 11:16 AM Plaintiff received a second phone call from phone number 954-

   628-5930 and was connected to a telemarketer. The telemarketer solicited Plaintiff for the debt

   relief services of Defendants by asking Plaintiff questions about his student loan debt status.

26. The telemarketer then asked the Plaintiff to hold on the line while he got his "Debt Manager."

   Plaintiff was then connected to Curtis LaCavera, a "Chief Engagement Paralegal" who emailed

   Plaintiff a credit authorization form from Curtis.lacavera@mccarthylawyer.com.

27. On January 19, 2021 at 3:23 PM Plaintiff received a third call from 954-628-5930 soliciting the legal

   services of Defendants.
             Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 6 of 12




28. Each time Plaintiff answered the phone there was a long pause before an audible "beep" and the

    Plaintiff was connected to a human being.

29. Plaintiff did not need, or want, Defendants' legal services, but told Mr. LaCavera he did in order to

    detennine who was illegally soliciting the Plaintiff.

30. Defendants employ outrageous, aggressive, and illegal sales techniques that violate multiple federal

    laws and state consumer statutes and ethical practices for the solicitation of legal services.

31. Defendants and their agents and co-conspirators amassed lists of thousands of potential customers

    from public records, and data aggregators and then sent phone calls using artificial or prerecorded

    voice messages en masse to market their products.

32. Defendants participated in, facilitated, directed, authorized, knew of or willfully ignored the

   unlawful robocalling, while knowing facts that required a reasonable person to investigate further,

   and approved, and ratified the conduct of their employees, agents, and co-conspirators to engage in

   the false and misleading sales practices and unlawful robocalling.

33. Plaintiff never consented to receive the calls alleged herein. Plaintiff had no relationship with

   Defendants prior to the calls alleged herein.

34. Each and every telemarketer the Plaintiff spoke with failed to properly identify themselves and the

   parties they were calling on behalf of.

35. Each and every call was placed without the maintenance of an internal do-not-call policy. Each and

   every call failed to identify the telemarketers and parties they were calling on behalf of. Each and

   every call was placed without training their agents/employees on the use of an internal do-not-call

   policy.

36. No emergency necessitated the calls.

37. None of the defendants ever sent Mr. Callier any do-not-call policy.
             Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 7 of 12




38. On information and belief, the Defendants did not have a written do-not-call policy while it was

    sending Mr. Callier the unsolicited calls,

39. On information and belief, the Defendants did not Irain its agents who engaged in telemarketing on

   the existence and use of any do-not-call list.

                             VICARIOUS LIABILITY OF THE SELLERS

40. These parties are vicariously liable under the theories of actual authority, apparent authority, and

   ratification, and as well as liable because any other result would impair the underlying purpose of the

   TCPA.

41. The Defendant McCarthy Law is the liable party as the direct beneficiary     of the illegal telemarketing
   calls as they stood to gain the Plaintiff as a client.

42. The email shows that the beneficial party who was gaining customers was Defendant McCarthy

   Law.

43. Defendants authorized a third-party telemarketer to generate prospective customers. Defendants

   hired a third-party to promote its products and services. Defendants' integration of robocalling into

   its sales process was so seamless that it appeared to an outside party like Plaintiff that the third-party

   telemarketer was the telemarketing department of Defendant McCarthy Law.

                 TIlE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE

                      DETERRENT EFFECT AND PURPOSE OF THE TCPA

44. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be held

   liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA and found

   that not holding the sellers liable through vicarious liability would undermine the purpose of the

   TCPA.
             Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 8 of 12




                       INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                      AS A RESULT OF THE CALLS

45. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to preventa

    "nuisance and invasion of privacy."

46. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and

    interests in Plaintiff's cellular telephone.

47. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's rights and

    interests in Plaintiff's cellular telephone line.

48. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

49. The Plaintiff has been harmed, injured, and damages by the calls including, but not limited to:

   Reduced Device Storage space

   Reduced data plan usage

   Invasion of privacy

   More frequent charging of my cell phone resulting in reduced enjoyment and usage of my cell phone

                            The PlaintiWs cell phone is a residential number

50. The calls were to the Plaintiff's cellular phone 915-383-4604 which is the Plaintiff's personal cell

   phone that he uses for personal, family, and household use. The Plaintiff maintains no landline

   phones at his residence and has not done so for at least 15 years and primarily relies on cellular

   phones to communicate with friends and family. The Plaintiff also uses his cell phone for navigation

   purposes, sending and receiving emails, timing food when cooking, and sending and receiving text

   messages. The Plaintiff further has his cell phone registered in his personal name, pays the cell

   phone from his personal accounts, and the phone is not primarily used for any business purpose.

                    Violations of the Texas Business and Commerce Code 305.053
                Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 9 of 12



51. The actions of the defendants violated the Texas Business and Commerce Code 305.053 by placing

    automated calls to a cell phone which violate 47 Usc 227(b). The calls by the defendants violated

    Texas law by placing calls with a pre-recorded message to a cell phone which violate 47 usc

    227(cX5) and 47 usc 227(d) and 47 usc 227(d)(3) and 47 usc 227(e).

52. The calls by the defendants violated Texas law by spoofmg the caller ID's per 47 usc 227(e) which

    in turn violates the Texas statute.


                                          FIRST CLAIM FOR RELIEF

               (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

                                           (Against All Defendants)

                  Mr. Callier realleges and incorporates by reference each and eveiy allegation set forth in

the preceding paragraphs.

         2.       The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the TcPA, 47 U.S.C. § 227(b)(1XA), by making non-emergency

telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express written

consent.

         3.       Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47

U.S.C.   §   227(bX3)(B).

         4.       Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. 47   u.s.c. §   227(bX3).

         5.       Mr. Caller also seeks a permanent injunction prohibiting Defendants and their affiliates

and agents from making non-emergency telemarketing robocalls to cellular telephone numbers without

the prior express written consent of the called party.
              Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 10 of 12




                                       SECOND CLAIM FOR RELIEF

                  (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                          (Against All Defendants)

        6.        Mr. Callier realleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs.



        7.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite lacking:

                  a.     a written policy, available upon demand, for maintaining a do-not-call list, in

violation of 47 C.F.R. § 64.1200(dXl);2

                  b.     training for the individuals involved in the telemarketing on the existence of and

use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2);3 and,

                  c.     in the solicitations, the name of the individual caller and the name of the person or

entity on whose behalf the call is being made, in violation of 47 C.F.R. § 64.1200(dX4).4

        8.        Mr. Callier is entitled to an award of at least $500 in damages for each such violation. 47

U.S.C. § 227(c)(5XB).

       9.         Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. 47 U.S.C. § 227(c)(5).

        10.       Mr. Callier also seeks a permanent injunction prohibiting Defendants and their affiliates

and agents from making telemarketing solicitations until and unless they (1) implement a do-not-call list



2
      id.    at 425 (codifying a June 26, 2003 FCC order).
      id.    at 425 (codifying a June 26,2003 FCC order).
      id.    at 425-26 (codifying a June 26, 2003 FCC order).
                                                      10
              Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 11 of 12




and training thereon and (2) include the name of the individual caller and AFS's name in the

solicitations.


                                        TIURD CLAIM FOR RELIEF


                      (Violations of The Texas Business and Commerce Code 305.053)

        11.       Mr. Callier realleges and incorporates by reference each and every allegation set forth in

the preceding paragraphs.

        12.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making non-

emergency telemarkeling robocalls to Mr. Callier's cellular telephone number without his prior express

written consent in violation of 47 USC 227 et seq. The Defendants violated 47 Usc 227(d) and 47 USC

227(d)(3) and 47 Usc 227(e) by using an AIDS that does not comply with the technical and procedural

standards under this subsection.

        13.      Mr. Callier is entitled to an award of at least $500 in damages for each such violation.

Texas Business and Commerce Code 305.053(b)

        14.      Mr. Callier is entitled to an award of up to $1,500 in damages for each such knowing or

willful violation. Texas Business and Commerce Code 305.053(c).


                                        IV. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff BRANDON CALLIER prays for judgment against the defendants

jointly and severally as follows:

       A.        Leave to amend this Complaint to name additional DOESs as they are identified and to

conform to the evidence presented at trial;


                                                     I'
              Case 3:21-cv-00015-DCG Document 1 Filed 01/25/21 Page 12 of 12




         B.     A declaration that actions complained of herein by Defendants violate the TCPA and

Texas state law;

         C.     An injunction enjoining Defendants and their affiliates and agents from engaging in the

unlawful conduct set forth herein;

         D.     An award of $3000 per call in statutory damages arising from the TCPA intentional

violations jointly and severally against the corporation and individual for at least three calls.

         E.     An award of $1,500 in statutory damages arising from violations of the Texas Business

and Commerce code 305.053

         F.     An award to Mr. Callier of damages, as allowed by law under the TCPA;

         U.     An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law and

equity

         H.     Such further relief as the Court deems necessary, just, and proper.



         JURY TDEMAND

Plaintiff requests a trial by Jury of all claims that can be so tried.


January 25, 2021                                Respectfully Submitted,




                                                Brandon Callier
                                                Plaintiff, Pro Se
                                                6336 Franklin Trail
                                                El Paso, TX 79912
                                                915-383-4604




                                                        12
